Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Objections
Claims 1-17 are objected to because of the following informalities:  
in line 5 of Claim 1,  insert --microbial bacteria-- before “biofilm”;
in line 7 of Claim 1, insert --artificial intelligence deep learning-- before “neutral”;
in line 9 of Claim 1,  insert --microbial bacteria-- before “biofilm”;
in line 1 of Claim 1, insert --light-- before “bands”;
in line 15 of Claim 1, delete “a” and insert --an--;
in line 16 of Claim 1, 
delete “a” and insert --an--, and
delete “diffusor” and insert --diffuser--;
in line 28 of Claim 1, delete “a” and insert --an--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Specifically, Claim 1 requires “a neural network detection and irradiation algorithm”, “a detection protocol algorithm”, and “an irradiation protocol algorithm” and the Specification does not describe these algorithms. In addition, Claim 1 also requires “a training data set of wound contamination biofilm patterns”, “a validation data set of wound contamination biofilm patterns”, and “a test data set of wound contamination biofilm patterns”; however, the Specification does not describe what these data sets are or what is contained within these data sets. Moreover, Claims 13 and 14 require “AI algorithms” but the Specification does not describe these algorithms.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
the claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Claim 1 recites the limitation "the UVB and UVC light bands" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the UVC wavelength light" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the UV wavelength, …and intensity required" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
In Claim 1, it is not clear whether “a training data set of wound contamination biofilm patterns”, “a validation data set of wound contamination biofilm patterns”, and “a test data set of wound contamination biofilm patterns” are structural features of the claimed apparatus or a component of a system comprised of the wound bandage/dressing along with the associated components as cited in the claimed apparatus, particularly as a component of a control unit/system such as the deep learning neural network.
In Claim 1, it is not clear whether “a neural network detection and irradiation algorithm”, “a detection protocol algorithm”, and “a irradiation protocol algorithm” are structural features of the claimed apparatus or a component of a system comprised of the wound bandage/dressing along with the associated components as cited in the claimed apparatus, particularly as a component of a control unit/system such as the deep learning neural network. In addition, it is 
In Claims 2-4, it is not clear whether “a plurality of Infection Resistant Bandages” are attempting to refer to a plurality of “wound bandage/dressing” that is set forth in claim 1.
Claim 5 recites the limitation "the Infection Resistant Bandage" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the Infection Resistant Bandage wound cover pad" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the Infection Resistant Bandage wound cover pad" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the wound biofilm microorganisms" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the invention" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the invention" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the invention" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the invention" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the irradiation regime" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the Infection Resistant Bandage control unit" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the irradiation regime" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
In Claim 15, it is not clear whether “the Deep Learning Neural training data, validation data, and test data” in lines 1-2 is referring to the training data set, validation data set, and test data set as set forth in claim 1 or a different data than those cited in claim 1.
Claim 16 recites the limitation "the Infection Resistant Bandage substrate" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
In Claim 16, it is not clear whether “UV fluid filled bladder” is attempting to set forth the same component as  the “distilled water filled Nutril bladder ,,, for UV irradiation” as set forth in claim 1 or a different bladder than that cited in claim 1.
In Claim 17, it is not clear whether the “neural network algorithms” in line 2 is attempting to refer to the “neural network detection and irradiation algorithm and/or the “detection protocol algorithm” and/or the “irradiation protocol algorithm” as set forth in claim 1
Claim 17 recites the limitation "the Infection Resistant Bandage cover pad" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references relate either to the field of the invention or subject matter of the invention, but are not relied upon in the rejection of record: 20030018373, 20040034398, 20070233208, 20080058907, 20120165716, 20130006069, 20130178718, 20130304006, .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690. The examiner can normally be reached Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REGINA M YOO/            Primary Examiner, Art Unit 1799